United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                  ___________

                                  No. 09-3716
                                  ___________

Adam Paul Strege,                        *
                                         *
              Appellant,                 *
                                         *
       v.                                *
                                         *
Deutsche Hypotheken Bank, and its        *
subsidiaries; Cathy Bowman, and her      *
Husband and his Underwriting             *
Company; Cathy Bowman’s Daughter, *
the Afghanistan Ambassador, Her          *
Husband the Swiss Banker, the Swiss *        Appeal from the United States
Bank he works for; Cathy Bowman’s        *   District Court for the
Son, that deals with Embezzlement in *       District of Minnesota.
Washington, D.C.; Cathy Bowman’s         *
Children, Both in their official and     *   [UNPUBLISHED]
unofficial capacity; Pasco M. Bowman, *
In his official and unofficial capacity; *
James B. Loken, In his official and      *
unofficial capacity; Opus Construction *
Company; Wilson McShane; William *
H. Stephenson; Rob, at 1892 Feronia      *
Ave.; Judy McCoy, And Husband in         *
official and unofficial capacity; Brian *
Obert, In his official and unofficial    *
capacity; Homeowner at 452 Laurel        *
Ave., and her ex-husband in his          *
official and unofficial capacity;        *
Sahara McGee, Minnesota Attorney         *
General in official and unofficial       *
capacity; West Law, and the company *
at 610 Opperman Drive; Gerald            *
Rauenhorst; U.S. Bancorp; U.S. Bank;      *
Landesbank Baden Wuerttemberg;            *
North Central States Regional Council     *
of Carpenters; United States of           *
America,                                  *
                                          *
             Appellees.                   *
                                     ___________

                               Submitted: May 17, 2010
                                  Filed: May 20, 2010
                                   ___________

Before WOLLMAN, COLLOTON, and GRUENDER, Circuit Judges.
                        ___________

PER CURIAM.

       Adam Paul Strege appeals the district court’s1 order granting defendants’
motions to dismiss his complaint. The district court reasoned, in part, that Strege’s
complaint, which consisted of unintelligible allegations of conspiracy to conceal
murder and other wrongdoing on the part of the named individuals and entities, failed
to state a claim upon which relief could be granted against any defendant. Following
careful de novo review, we agree. See Friends of Lake View Sch. Dist. Inc. No. 25
v. Beebe, 578 F.3d 753, 758 (8th Cir. 2009) (court may affirm on any basis record
supports); see also Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 554-55, 570 (2007)
(to survive motion to dismiss for failure to state claim, complaint must contain enough
facts to state claim to relief that is plausible on its face); Carter v. Arkansas, 392 F.3d
965, 968 (8th Cir. 2004) (de novo review). The judgment is affirmed. See 8th Cir.
R. 47B.
                          ______________________________


      1
      The Honorable Donovan W. Frank, United States District Judge for the District
of Minnesota.

                                           -2-